Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-26-2002

Hughes v. MCI Worldcom Inc
Precedential or Non-Precedential:

Docket 1-1918




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Hughes v. MCI Worldcom Inc" (2002). 2002 Decisions. Paper 205.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/205


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                            NOT PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
                    ___________

                    No. 01-1918
                    ___________

                 BARBARA HUGHES,

                                     Appellant

                        v.

                MCI/WORLDCOM, INC.


                    ___________

 On Appeal from the United States District Court
          for the District of New Jersey

District Court Judge: The Honorable Alfred M. Wolin
              (Action No. 99-cv-04585)
                    ___________

   Submitted Under Third Circuit L.A.R. 34.1(a)
                  March 1, 2002

                  Before: ROTH, FUENTES, and KATZ, Circuit Judges

         (Opinion Filed: March 26, 2002)
             ________________________

                OPINION OF THE COURT
              ________________________
FUENTES, Circuit Judge:
     Appellant Barbara Hughes ("Hughes") appeals the District Court's
grant of
summary judgment to her employer, Appellee MCI WorldCom ("WorldCom"), on
Hughes's disparate treatment and equal pay claims. Hughes, an African-
American woman
who is more than forty years old, alleged that her June 1999 demotion at
WorldCom was
motivated by discriminatory animus and that she was being paid less than
certain white
male WorldCom employees who held the same position that she did.
     This case was properly removed to federal court, and we have
jurisdiction over the
instant appeal pursuant to 28 U.S.C.   1291. The applicable standard of
review is plenary.
See, e.g., Ersek v. Township of Springfield, 102 F.3d 79, 83 (3d Cir.
1996).
     Upon reviewing the evidence adduced, the District Court determined
that there
was no triable issue of fact in dispute as to whether WorldCom's proffered
rationales for
Hughes's demotion and alleged comparatively lower pay were pretextual. It
further
determined that Hughes's claim of discrimination based upon national
origin should be
dismissed, as it was not pursued in the course of arguing the motion.
     After a careful review of the record and the parties' arguments, we
find no basis
for disturbing the District Court's well-reasoned findings. We will
therefore AFFIRM the
judgment for substantially the same reasons set forth in the District
Court's opinion.




TO THE CLERK OF THE COURT:

Kindly file the foregoing Opinion.




                                           /s/ Julio M. Fuentes
                                        Circuit Judge